Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed has been entered.  Claims 1-16 and 21 remain pending in the application.  Applicant’s amendments to the Drawings have overcome the objection set forth in the Final Rejection mailed June 10, 2021.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims, the best available art is US 201601223049, taught by Kankkunen, in view of US 6007115, taught by Roth, and EO 2975202, taught by Hultgren.  Kankkunen in view of Roth and Hultgren’s invention (hereinafter Kankkunen) details a latch assembly similar to the applicant’s invention except for a few key differences.  While Kankkunen’s latch has a bolt acted upon by two striker force, a blocking cartridge, and locking parts, the positioning of Kankkunen’s locking bars is not independent of the blocking cartridge’s position as in the claimed invention.  Furthermore, Kankkunen’s locking bars do not extend through the sleeve at any point in their operation nor move transversely to the latch assembly longitudinal axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675